Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  The claim contains the phrase "Program product" at the beginning of the claim. Examiner is treating this as a typographical error which should have been marked for deletion. If this is not the correct interpretation, Applicant will need to clarify the appropriate words of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1 - 7 and 9 - 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Papasakellariou, U.S. Patent Publication No. 2022/0201726.
Papasakellarious teaches:

1. (Currently Amended) A method of operating a receiving radio node in a wireless communication network, the method comprising communicating utilising data signaling based on a received control information message, the control information message scheduling multiple occurrences of data signaling, the communicating being based on extracting a code block group (CBG) setup for communicating based on at least one of the received control information message and a CBG configuration (CBG-based PDSCH is configured utilizing the CBGTI field in the second DCI format for scheduling multiple PDSCHs, [0207]).
  
2. (Currently Amended) A receiving radio node for a wireless communication network, the receiving radio node configured to: 
	communicate utilising data signaling based on a received control information message, the control information message scheduling multiple occurrences of data signaling, the communicating being based on extracting a code block group (CBG) setup for communicating based on at least one of the received control information message and a CBG configuration (CBG-based PDSCH is configured utilizing the CBGTI field in the second DCI format for scheduling multiple PDSCHs, [0207]).
  
3. (Currently Amended) A method of operating a signaling radio node in a wireless communication network, the method comprising communicating, with a receiving radio node, utilising data signaling, the communicating being according to a code block group (CBG) setup indicated to the receiving radio node with at least one of a control information message scheduling multiple occurrences of data signaling and a CBG configuration (CBG-based PDSCH is configured utilizing the CBGTI field in the second DCI format for scheduling multiple PDSCHs, [0207]).  

4. (Currently Amended) A signaling radio node for a wireless communication network, the signaling radio node configured to: 
	communicate, with a receiving radio node, utilising data signaling, the communicating being according to a code block group (CBG) setup indicated to the receiving radio node with at least one of a control information message scheduling multiple occurrences of data signaling and a CBG configuration (CBG-based PDSCH is configured utilizing the CBGTI field in the second DCI format for scheduling multiple PDSCHs, [0207]).
  
5. (Currently Amended) The method according to claim 1, wherein the data signaling is on a physical uplink data channel or a physical downlink data channel (PDSCH, [0207], which is a data channel).  

6. (Currently Amended) The method according to claim 1, wherein the multiple occurrences of data signaling are associated to different transmission resources (if signaling occurs at multiple points in time, it is inherent that different transmission resources would be used).  

7. (Currently Amended) Program product A computer storage medium storing a computer program comprising instructions that, when executed, cause processing circuitry to at least one of control and perform a method comprising: 
	communicating utilising data signaling based on a received control information message, the control information message scheduling multiple occurrences of data signaling, the communicating being based on extracting a code block group (CBG) setup for communicating based on at least one of the received control information message and a CBG configuration (CBG-based PDSCH is configured utilizing the CBGTI field in the second DCI format for scheduling multiple PDSCHs, [0207]).  
 
9. (New) The receiving radio node according to claim 2, wherein the data signaling is on one of a physical uplink data channel and a physical downlink data channel (PDSCH, [0207], which is a data channel).  

10. (New) The receiving radio node according to claim 9, wherein the multiple occurrences of data signaling are associated to different transmission resources (if signaling occurs at multiple points in time, it is inherent that different transmission resources would be used).  

11. (New) The receiving radio node according to claim 2, wherein the multiple occurrences of data signaling are associated to different transmission resources (if signaling occurs at multiple points in time, it is inherent that different transmission resources would be used).  

12. (New) The method according to claim 3, wherein the data signaling is on one of a physical uplink data channel and a physical downlink data channel (PDSCH, [0207], which is a data channel).  

13. (New) The method according to claim 12, wherein the multiple occurrences of data signaling are associated to different transmission resources (if signaling occurs at multiple points in time, it is inherent that different transmission resources would be used).  

14. (New) The method according to claim 3, wherein the multiple occurrences of data signaling are associated to different transmission resources (if signaling occurs at multiple points in time, it is inherent that different transmission resources would be used).  

15. (New) The signaling radio node according to claim 4, wherein the data signaling is on one of a physical uplink data channel and a physical downlink data channel (PDSCH, [0207], which is a data channel).  

16. (New) The signaling radio node according to claim 15, wherein the multiple occurrences of data signaling are associated to different transmission resources (if signaling occurs at multiple points in time, it is inherent that different transmission resources would be used).  

17. (New) The signaling radio node according to claim 4, wherein the multiple occurrences of data signaling are associated to different transmission resources (if signaling occurs at multiple points in time, it is inherent that different transmission resources would be used).  

18. (New) The method according to claim 5, wherein the multiple occurrences of data signaling are associated to different transmission resources (if signaling occurs at multiple points in time, it is inherent that different transmission resources would be used).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216. The examiner can normally be reached M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463